Case 1:17-cr-00027-JPJ-PMS Document 192-3 Filed 05/07/19 Page 1 of 1 Pageid#: 1658


                                                                             z
                                                                             œu
                                                                              z*
                                                              E *4
                                                              * o
                                                                              œ =
                                                                              œ
                                                              M =
                                                              œ D             >; >
                                                              -
                                                                  K                  N
                                                              > *
                                                              = =-
                                                              o c
                                                              o m
                                                              = =
                                                              2 œ
                                                              A =o
                                                              = *
                                                              Y =
                                                              E =œ
                                                              œ
                                                              - >-
                                                              o =
                      =
                      =
                                                              o =
                                                              A o
                       œ                                      c
                       =                                      = M
                       o                                         =
                       O                                       8o
                                                              = r*
                      m                                       .2
                       D
                      =                                       ,9 =
                                                               - =
                      =                                       c œ
                      c                                       œ *
                       O                                      o =
                      M
                       2                                      E2
                                                              .
                      =                                       m o
                      c                                       '= 0
                                                               o c
                      O                                        * *
                      c                                        S=
                      =
                                                              U= *
                                                                 *
                      M                                       E x%
                          D
                          o                                   - w
                          =                                   < ==
                  i2J
                    >
                    1
                     o            ,:!
                                  .
                                  . I
                                               o
                                               .
                                               '
                                               2
                                               .
                                                              em
                                                               . <
                                                               c d
                  '                   .        .
                  M(
                  .
                      O
                    '.G
                                  '
                                  zt
                                  :            r              = w2
                                                              =
                  0!q
                    =)            =!           u              aï
                  à'
                   I
                   .r=
                     .
                                  '
                                  .
                                  Rj
                                   I           .'I
                                               '              =c*
                                                                -
                                                                'G
                  p22mR
                  '
                  &               :2'          ja.
                                               p
                                               ,              4g1.
                                                                 o
                  .
                  Y
                  *
                    ?.            ,
                                  .
                                  o            .j
                                               -
                                               a             .o
                                                              x=
                  . t
                  A
                  . :-p           *
                                  .1
                                  a            .;
                                               A I          '
                                                            .I
                                                             j=
                                                              > .*
                                                                 *
                  @ -             8
                                  - .I
                                  (  -         '
                                               =
                                               S            o'm
                                                            m --u
                                                                o
                  t
                  -
                  * o
                    =             w
                                  = l*
                                  , œu
                                               >
                                               =
                                               ,            .
                                                            *aç
                                                              I%
                                                               eo--
                                                                  o
                  ex  ,
                      .           *10.         *
                                               -j           - !. .G =
                  Q:-O
                  o
                  o' =            =
                                  M 'o
                                     x         o
                                               B ,          ytn.=
                                                             I*
                                                                <. *
                  - k=            = =
                                  o            o
                                               =              = =
                                                             f-
                                                              . = O<
                  q.e ,
                                  ë xœ         fl            y
                                                             ,m x
                                                                os m    z
                  o !p
                  -  o            * =
                                  e.           œJ           o!.2 x
                  V
                  l.l-o       K   o         >-j           w1mo o  o     o
                              n *
                                7
                                I-X       e
                                          n V
                                            I.-         =
                                                        X V
                                                          !.m =* o*
                                                                  as    >
                                                                        .-
                                                                        D
                  . (-o       N       m   <'       B    r     g- o .
                                                                   &    x
                 q1c a .j.w   o a 'js a 1         jw -oo .tasj
                                                             .
                 . o
                   >  x
                      o.  .i
                           ,  o  >o. -j
                                     a   x   x
                                             a. u
                                                :4 .o
                                                    uzz
                                                      = -  .
                 m'
                  .
                   = vv x.m,.œo- vx xp.$lR= wx xm.;=0 =o=. j
                 - x
                 V                                            .
                 7
                 e$
                 '  '-e %vj Y
                            .œ
                            '  >  s
                                  q wb
                                     r leo
                                         m   u
                                             q a)
                                               n .c.
                                                  o xo a
                                                       o       o
                                                               G
                 W =m o
                      .

                         u <,
                            n1=t
                               v .. .
                                  -  n-o s   s :1
                                             o s lm
                                                  m .R         u
                                                               r
                 >f
                 o )=H =n
                        =
                        oe  o
                            ' -= =œ
                                 *   >'  u
                                 .o * a. * ==    IeX
                                               * > = o =   zm
                 D
                 o
                 gj!m== œm o
                        .-  .
                            g-=o ç
                                 x.
                                 ua
                                  *-
                                   c jv -o c
                                           o.m
                                           . e
                                             - o
                                               .j
                                               u;
                                               > jx
                                                  p-po >. w..œw
                                                  = .= o
                                                       x       e
                                                               4
                 =im .-   ; =o<
                                   . ==
                                   œ
                                  vo      e
                                             g =!o = o
                                               x-=     m=
                                                              .=
                                                            = .* - =    o
